

116 S3984 IS: To provide that payments for waste and recycling collection services are allowable expenses under the paycheck protection program and eligible for loan forgiveness under the CARES Act, and for other purposes.
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3984IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Carper (for himself, Mr. Boozman, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo provide that payments for waste and recycling collection services are allowable expenses under the paycheck protection program and eligible for loan forgiveness under the CARES Act, and for other purposes.1.Inclusion of waste and recycling collection services(a)Allowable use of PPP loanSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(1)in subclause (VI), by striking and at the end;(2)in subclause (VII), by striking the period at the end and inserting ; and and(3)by adding at the end the following:(VIII)payments for waste or recycling collection services..(b)Loan forgivenessSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)—(A)in paragraph (7)—(i)in subparagraph (C), by striking and at the end; and(ii)by adding at the end the following:(E)covered waste and recycling collection services payments; ;(B)in paragraph (8), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(9)the term covered waste or recycling collection service payment means a payment for a waste or recycling collection service for which service began before February 15, 2020.;(2)in subsection (b), by adding at the end the following:(5)Any covered waste or recycling collection service payment.; (3)in subsection (d)(8), by inserting any covered waste or recycling collection service payment, after rent obligation,;(4)in subsection (e)—(A)in paragraph (2), by inserting covered waste or recycling collection service payments, after lease obligations,; and(B)in paragraph (3), by inserting make covered waste or recycling collection service payments, after rent obligation,; and(5)in subsection (h), by inserting covered waste or recycling collection service payments, after lease obligations, each place that term appears. 